[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                               FEBRUARY 8, 2012
                             No. 11-10260
                         Non-Argument Calendar                    JOHN LEY
                                                                   CLERK
                       ________________________

                   D.C. Docket No. 1:09-cv-00599-KD-B


LATASHAR REYNOLDS,
                                  lllllllllllllll llllllllllllllllllllPlaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                  llllllllllllll lllllllllllllllllllDefendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (February 8, 2012)

Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:
      Latashar Reynolds appeals the district court’s order affirming the

Commissioner of the Social Security Administration’s (“the Commissioner”)

denial of disability insurance benefits (“DIB”) and supplemental security income

(“SSI”), 42 U.S.C. §§ 405(g), 1383(c)(3). Reynolds argues on appeal that the

administrative law judge (“ALJ”) applied the wrong severity standard in finding

that her scoliosis and depression were not severe impairments. Liberally

construing her pro se brief, Reynolds also argues that the ALJ erred in failing to

remand her case to the Commissioner under the sixth sentence of 42 U.S.C. §

405(g) based on new evidence first presented to the district court.

                                         I.

      We review a Commissioner’s decision to determine whether “it is supported

by substantial evidence and based on the proper legal standards.” Crawford v.

Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (internal quotation

marks omitted). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted). “We may not decide facts

anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (internal

quotation marks and alteration omitted). Even if the evidence preponderates


                                         2
against the Commissioner’s factual findings, we must affirm if substantial

evidence supports the decision. Crawford, 363 F.3d at 1158-59. We review the

decision of the ALJ as the Commissioner’s final decision when the ALJ denies

benefits and the Appeals Council denies review of the ALJ’s decision. Doughty v.

Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

      The Social Security Regulations outline a five-step process used to

determine whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). Under the

first step, the claimant has the burden to show that he is not currently engaged in

substantial gainful activity. Id. § 404.1520(a)(4)(i). Next, the claimant must show

that he has a severe impairment. Id. § 404.1520(a)(4)(ii). He then must attempt to

show that the impairment meets or equals the criteria contained in one of the

Listings of Impairments. Id. § 404.1520(a)(4)(iii). If the claimant cannot meet or

equal the criteria, he must show that he has an impairment which prevents him

from performing his past relevant work. Id. § 404.1520(a)(4)(iii) and (iv). Once a

claimant establishes that he cannot perform his past relevant work due to some

severe impairment, the burden shifts to the Commissioner to show that significant

numbers of jobs exist in the national economy which the claimant can perform. Id.

§ 404.1520(a)(4)(v).




                                          3
      An impairment is “severe” if it “significantly limits [a] claimant’s physical

or mental ability to do basic work activities.” Crayton v. Callahan, 120 F.3d

1217, 1219 (11th Cir. 1997); 20 C.F.R. § 404.1520(c). “Basic work activities”

include: “[p]hysical functions such as walking, standing, sitting, lifting, pulling,

reaching, carrying or handling; [c]apacities for seeing, hearing and speaking;

[u]nderstanding, carrying out and remembering simple instructions; [u]se of

judgment; [r]esponding appropriately to supervision, coworkers and usual work

situations; and [d]ealing with changes in a routine work setting.” 20 C.F.R.

§ 404.1521(b).

      Step two is a threshold inquiry. It allows only claims based on the most
      trivial impairments to be rejected. The claimant’s burden at step two is
      mild. An impairment is not severe only if the abnormality is so slight
      and its effect so minimal that it would clearly not be expected to
      interfere with the individual’s ability to work, irrespective of age,
      education or work experience.

McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986).

      The Social Security regulations require an additional “special technique”

when evaluating the severity of mental impairments, which requires the ALJ to

consider four functional areas: activities of daily living; social functioning;

concentration, persistence, or pace; and episodes of decompensation. 20 C.F.R.

§ 404.1520a(a)(1), (c)(3)-(4). Under this analysis,




                                           4
      [i]f we rate the degree of your limitation in the first three functional
      areas as “none” or “mild” and “none” in the fourth area, we will
      generally conclude that your impairment(s) is not severe, unless the
      evidence otherwise indicates that there is more than a minimal limitation
      in your ability to do basic work activities.

Id. § 404.1520a(d)(1). Further, in the context of determining a claimant’s RFC

when the claimant alleges mental impairment, we have held that the ALJ must

“complete a [Psychiatric Review Technique Form (“PRTF”) ] and append it to the

decision, or incorporate its mode of analysis into his findings and conclusions.

Failure to do so requires remand.” Moore v. Barnhart, 405 F.3d 1208, 1214 (11th

Cir. 2005); see 20 C.F.R. § 404.1520a(e)(2).

      Reynolds presented no medical evidence documenting her diagnosis or

treatment for scoliosis or the functional limitations that the condition caused her.

Thus, she failed to show that her scoliosis could be expected to interfere with her

ability to work. Furthermore, the only medical evidence supporting her claim of

depression was one doctor’s report which diagnosed her with depression that

could be expected to respond favorably to treatment. She provided no testimony

regarding her depression or its functional limitations. We note, too, that the ALJ

properly analyzed the alleged depression using the “special technique” required by

the regulations and circuit caselaw. Because substantial evidence supports the




                                          5
ALJ’s finding that Reynolds’s scoliosis and depression were not severe

impairments, we affirm as to this issue.

                                           II.

      A district court’s denial of a motion to remand based on new evidence is

reviewed de novo. Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th Cir.

2001). The sixth sentence of 42 U.S.C. § 405(g) provides that a reviewing court

may remand a Social Security case to the agency for consideration of new

evidence that previously was unavailable. 42 U.S.C. § 405(g). To demonstrate

that a remand is needed under sentence six, “the claimant must establish that:

(1) there is new, noncumulative evidence; (2) the evidence is ‘material,’ that is,

relevant and probative so that there is a reasonable possibility that it would change

the administrative result; and (3) there is good cause for the failure to submit the

evidence at the administrative level.” Caulder v. Bowen, 791 F.2d 872, 877 (11th

Cir. 1986).

      The non-cumulative requirement is satisfied by the production of new

evidence when no similar evidence is contained in the administrative record.

Cannon v. Bowen, 858 F.2d 1541, 1546 (11th Cir. 1988). For evidence to be new

and noncumulative, it must relate to the time period on or before the date of the

ALJ’s decision. See Wilson v. Apfel, 179 F.3d 1276, 1278–79 (11th Cir. 1999)


                                           6
(holding that a doctor’s opinion one year after the ALJ decision was not probative

as to any issue on appeal). By contrast, evidence of a condition that existed prior

to the ALJ hearing, but was not discovered until after the ALJ hearing, is new and

noncumulative. See Vega, 265 F.3d at 1218-19 (holding that remand was

warranted because a doctor discovered and surgically corrected a herniated disk

after the ALJ’s decision); see also Hyde v. Bowen, 823 F.2d 456, 459 & n.4 (11th

Cir. 1987) (holding that the new evidence provided an objective medical

explanation for Hyde’s previously unexplained complaints of pain).

      Reynolds’s medical records regarding a pregnancy and miscarriage are not

probative because they do not contain any information relating to her alleged

impairments and do not relate to the time period on or before the ALJ’s decision.

Because Reynolds’s other new evidence was likewise not material, and she did not

show good cause for failing to present it during the administrative proceedings, we

conclude that the evidence did not warrant remand under the sixth sentence of

§ 405(g).

      For the above-stated reasons, we affirm the Commissioner’s denial of DIB

and SSI benefits.

      AFFIRMED.




                                         7